PER CURIAM.
Judgment and order affirmed, with costs. Held, that the defective allegations of the complaint were cured by amendment properly made upon the trial; that upon the case made by the plaintiff the defendants, Mix and Leonard, are liable; that the circular, Exhibit 8, received as against Mix, was competent as evidence of the contents of similar advertising matter, which Mix testifies he had sent out, which advertising matter does not appear to have been sent out subsequent to the transactions had with the plaintiff and her assignors.